Case 6:20-cv-00725-ADA Document 37-4 Filed 03/01/21 Page 1 of 22




            EXHIBIT 4
2/17/2021                Case 6:20-cv-00725-ADA          Document 37-4
                                        draft-martini-l2circuit-trans-mpls-14       Filed
                                                                              - Transport    03/01/21
                                                                                          of Layer 2 Frames Page   2 of 22
                                                                                                            Over MPLS




  Network Working Group                                                              Luca Martini
  Internet Draft                                                              Cisco Systems, Inc.
  Expiration Date: December 2004                                                  Nasser El-Aawar
                                                                     Level 3 Communications, LLC.

  Steve Vogelsang                                                                       Daniel Tappan
  John Shirron                                                                          Eric C. Rosen
  Toby Smith                                                                            Alex Hamilton
  Laurel Networks, Inc.                                                           Jayakumar Jayakumar
                                                                                  Cisco Systems, Inc.

  Vasile Radoaca                                                           Dimitri Stratton Vlachos
  Nortel Networks                                                               Mazu Networks, Inc.

  Andrew G. Malis                                                                  Chris Liljenstolpe
  Vinai Sirkay                                                                       Cable & Wireless
  Vivace Networks, Inc.
                                                                                          Giles Heron
  Dave Cooper                                                                     PacketExchange Ltd.
  Global Crossing
                                                                                      Kireeti Kompella
                                                                                      Juniper Networks

                                                                                                June 2004


                                Transport of Layer 2 Frames Over MPLS


                             draft-martini-l2circuit-trans-mpls-14.txt

  Status of this Memo

       This document is an Internet-Draft and is in full conformance with
       all provisions of Section 10 of RFC2026.

       Internet-Drafts are working documents of the Internet Engineering
       Task Force (IETF), its areas, and its working groups. Note that other
       groups may also distribute working documents as Internet-Drafts.

       Internet-Drafts are draft documents valid for a maximum of six months
       and may be updated, replaced, or obsoleted by other documents at any
       time. It is inappropriate to use Internet-Drafts as reference
       material or to cite them other than as "work in progress."

       The list of current Internet-Drafts can be accessed at
       http://www.ietf.org/ietf/1id-abstracts.txt.




  Martini, et al.                                                                                [Page 1]
https://tools.ietf.org/html/draft-martini-l2circuit-trans-mpls-14                                                            1/21
2/17/2021                Case 6:20-cv-00725-ADA          Document 37-4
                                        draft-martini-l2circuit-trans-mpls-14       Filed
                                                                              - Transport    03/01/21
                                                                                          of Layer 2 Frames Page   3 of 22
                                                                                                            Over MPLS


  Internet Draft draft-martini-l2circuit-trans-mpls-14.txt                                      June 2004


       The list of Internet-Draft Shadow Directories can be accessed at
       http://www.ietf.org/shadow.html.

  Abstract

       This document describes methods for transporting the Protocol Data
       Units (PDUs) of layer 2 protocols such as Frame Relay, ATM AAL5,
       Ethernet, and providing a SONET circuit emulation service across an
       MPLS network.


  Table of Contents

         1            Specification of Requirements ..........................                             3
         2            Introduction ...........................................                             3
         3            Tunnel Labels and VC Labels ............................                             3
         4            Protocol-Specific Details ..............................                             5
         4.1          Frame Relay ............................................                             5
         4.2          ATM ....................................................                             5
         4.2.1        ATM AAL5 VCC Transport .................................                             5
         4.2.2        ATM Transparent Cell Transport .........................                             5
         4.2.3        ATM VCC and VPC Cell Transport .........................                             6
         4.2.4        OAM Cell Support .......................................                             6
         4.2.5        ILMI Support ...........................................                             7
         4.3          Ethernet VLAN ..........................................                             7
         4.4          Ethernet ...............................................                             7
         4.5          HDLC ...................................................                             7
         4.6          PPP ....................................................                             8
         5            LDP ....................................................                             8
         5.1          Interface Parameters Field .............................                            10
         5.2          C Bit handling procedures ..............................                            11
         5.2.1        VC types for which the control word is REQUIRED ........                            11
         5.2.2        VC types for which the control word is NOT mandatory ...                            11
         5.2.3        Status codes ...........................................                            15
         5.3          LDP label Withdrawal procedures ........................                            15
         5.4          Sequencing Considerations ..............................                            15
         5.4.1        Label Mapping Advertisements ...........................                            16
         5.4.2        Label Mapping Release ..................................                            16
         6            IANA Considerations ....................................                            16
         7            Security Considerations ................................                            17
         8            References .............................................                            17
         9            Author Information .....................................                            18




  Martini, et al.                                                                                [Page 2]


https://tools.ietf.org/html/draft-martini-l2circuit-trans-mpls-14                                                            2/21
2/17/2021                Case 6:20-cv-00725-ADA          Document 37-4
                                        draft-martini-l2circuit-trans-mpls-14       Filed
                                                                              - Transport    03/01/21
                                                                                          of Layer 2 Frames Page   4 of 22
                                                                                                            Over MPLS


  Internet Draft draft-martini-l2circuit-trans-mpls-14.txt                                      June 2004


  1. Specification of Requirements

       The key words "MUST", "MUST NOT", "REQUIRED", "SHALL", "SHALL NOT",
       "SHOULD", "SHOULD NOT", "RECOMMENDED", "MAY", and "OPTIONAL" in this
       document are to be interpreted as described in RFC 2119.

  2. Introduction

       In an MPLS network, it is possible to carry the Protocol Data Units
       (PDUs) of layer 2 protocols by prepending an MPLS label stack to
       these PDUs. This document specifies the necessary label distribution
       procedures for accomplishing this using the encapsulation methods in
       [7]. We restrict discussion to the case of point-to-point transport.
       QoS related issues are not discussed in this draft. This document
       describes methods for transporting a number of protocols; in some
       cases, transporting a particular protocol may have several modes of
       operation. Each of these protocols and/or modes may be implemented
       independently.


       An accompanying document [8] also describes a method for transporting
       time division multiplexed (TDM) digital signals (TDM circuit
       emulation) over a packet-oriented MPLS network. The transmission
       system for circuit-oriented TDM signals is the Synchronous Optical
       Network (SONET)[5]/Synchronous Digital Hierarchy (SDH) [6]. To
       support TDM traffic, which includes voice, data, and private leased
       line service, the MPLS network must emulate the circuit
       characteristics of SONET/SDH payloads. MPLS labels and a new circuit
       emulation header are used to encapsulate TDM signals and provide the
       Circuit Emulation Service over MPLS (CEM).


  3. Tunnel Labels and VC Labels

       Suppose it is desired to transport layer 2 PDUs from ingress LSR R1
       to egress LSR R2, across an intervening MPLS network. We assume that
       there is an LSP from R1 to R2. That is, we assume that R1 can cause a
       packet to be delivered to R2 by pushing some label onto the packet
       and sending the result to one of its adjacencies. Call this label the
       "tunnel label", and the corresponding LSP the "tunnel LSP".

       The tunnel LSP merely gets packets from R1 to R2, the corresponding
       label doesn't tell R2 what to do with the payload, and in fact if
       penultimate hop popping is used, R2 may never even see the
       corresponding label. (If R1 itself is the penultimate hop, a tunnel
       label may not even get pushed on.) Thus if the payload is not an IP
       packet, there must be a label, which becomes visible to R2, that
       tells R2 how to treat the received packet. Call this label the "VC



  Martini, et al.                                                                                [Page 3]


https://tools.ietf.org/html/draft-martini-l2circuit-trans-mpls-14                                                            3/21
2/17/2021                Case 6:20-cv-00725-ADA          Document 37-4
                                        draft-martini-l2circuit-trans-mpls-14       Filed
                                                                              - Transport    03/01/21
                                                                                          of Layer 2 Frames Page   5 of 22
                                                                                                            Over MPLS


  Internet Draft draft-martini-l2circuit-trans-mpls-14.txt                                      June 2004


       label".

       So when R1 sends a layer 2 PDU to R2, it first pushes a VC label on
       its label stack, and then (if R1 is not adjacent to R2) pushes on a
       tunnel label. The tunnel label gets the MPLS packet from R1 to R2;
       the VC label is not visible until the MPLS packet reaches R2. R2's
       disposition of the packet is based on the VC label.

       Note that the tunnel could be a GRE encapsulated MPLS tunnel between
       R1 and R2. In this case R1 would be adjacent to R2, and only the VC
       label would be used, and the intervening network need only carry IP
       packets.

       If the payload of the MPLS packet is, for example, an ATM AAL5 PDU,
       the VC label will generally correspond to a particular ATM VC at R2.
       That is, R2 needs to be able to infer from the VC label the outgoing
       interface and the VPI/VCI value for the AAL5 PDU. If the payload is a
       Frame Relay PDU, then R2 needs to be able to infer from the VC label
       the outgoing interface and the DLCI value. If the payload is an
       Ethernet frame, then R2 needs to be able to infer from the VC label
       the outgoing interface, and perhaps the VLAN identifier. This process
       is unidirectional, and will be repeated independently for
       bidirectional operation. It is REQUIRED to assign the same VC ID, and
       VC type for a given circuit in both directions. The group ID (see
       below) MUST NOT be required to match in both directions. The
       transported frame MAY be modified when it reaches the egress router.
       If the header of the transported layer 2 frame is modified, this MUST
       be done at the egress LSR only.

       Note that the VC label must always be at the bottom of the label
       stack, and the tunnel label, if present, must be immediately above
       the VC label. Of course, as the packet is transported across the MPLS
       network, additional labels may be pushed on (and then popped off) as
       needed. Even R1 itself may push on additional labels above the tunnel
       label. If R1 and R2 are directly adjacent LSRs, then it may not be
       necessary to use a tunnel label at all.

       This document does not specify a method for distributing the tunnel
       label or any other labels that may appear above the VC label on the
       stack. Any acceptable method of MPLS label distribution will do.

       This document does specify a method for assigning and distributing
       the VC label. Static label assignment MAY be used, and
       implementations SHOULD provide support for this. When signaling is
       used, the VC label MUST be distributed from R2 to R1 using LDP in the
       downstream unsolicited mode; this requires that an LDP session be
       created between R1 and R2. It should be noted that this LDP session
       is not necessarily transported along the same path as the Layer 2



  Martini, et al.                                                                                [Page 4]


https://tools.ietf.org/html/draft-martini-l2circuit-trans-mpls-14                                                            4/21
2/17/2021                Case 6:20-cv-00725-ADA          Document 37-4
                                        draft-martini-l2circuit-trans-mpls-14       Filed
                                                                              - Transport    03/01/21
                                                                                          of Layer 2 Frames Page   6 of 22
                                                                                                            Over MPLS


  Internet Draft draft-martini-l2circuit-trans-mpls-14.txt                                      June 2004


       PDUs. [1] In addition, when using LDP to distribute the VC label,
       liberal label retention mode SHOULD be used. However, as required in
       [1], the label request operation (mainly used by conservative label
       retention mode) MUST be implemented. VC labels MUST be allocated from
       the per-platform label space.


       Note that this technique allows an unbounded number of layer 2 "VCs"
       to be carried together in a single "tunnel". Thus it scales quite
       well in the network backbone.

       While this document currently defines the emulation of Frame Relay
       and ATM PVC services, it specifically does not preclude future
       enhancements to support switched service (SVC and SPVC) emulation.



  4. Protocol-Specific Details

  4.1. Frame Relay

       The Frame Relay PDUs are encapsulated according to the procedures
       defined in [7]. The MPLS edge LSR MUST provide Frame Relay PVC status
       signaling to the Frame Relay network. If the MPLS edge LSR detects a
       service affecting condition as defined in [2] Q.933 Annex A.5 sited
       in IA FRF1.1, it MUST withdraw the label that corresponds to the
       frame relay DLCI. The Egress LSR SHOULD generate the corresponding
       errors and alarms as defined in [2] on the egress Frame relay VC.

  4.2. ATM

  4.2.1. ATM AAL5 VCC Transport

       ATM AAL5 CSPS-SDUs are encapsulated according to [7] ATM AAL5 CPCS-
       SDU mode. This mode allows the transport of ATM AAL5 CSPS-SDUs
       traveling on a particular ATM PVC across the MPLS network to another
       ATM PVC.


  4.2.2. ATM Transparent Cell Transport

       This mode is similar to the Ethernet port mode. Every cell that is
       received at the ingress ATM port on the ingress LSR, R1, is
       encapsulated according to [7], ATM cell mode, and sent across the LSP
       to the egress LSR, R2. This mode allows an ATM port to be connected
       to only one other ATM port. [7] allows for grouping of multiple cells
       into a single MPLS frame. Grouping of ATM cells is OPTIONAL for
       transmission at the ingress LSR, R1. If the Egress LSR R2 supports



  Martini, et al.                                                                                [Page 5]


https://tools.ietf.org/html/draft-martini-l2circuit-trans-mpls-14                                                            5/21
2/17/2021                Case 6:20-cv-00725-ADA          Document 37-4
                                        draft-martini-l2circuit-trans-mpls-14       Filed
                                                                              - Transport    03/01/21
                                                                                          of Layer 2 Frames Page   7 of 22
                                                                                                            Over MPLS


  Internet Draft draft-martini-l2circuit-trans-mpls-14.txt                                      June 2004


       cell concatenation the ingress LSR, R1, should only concatenate cells
       up to the "Maximum Number of concatenated ATM cells" parameter
       received as part of the FEC element.


  4.2.3. ATM VCC and VPC Cell Transport

       This mode is similar to the ATM AAL5 VCC transport except that cells
       are transported. Every cell that is received on a pre-defined ATM
       PVC, or ATM PVP, at the ingress ATM port on the ingress LSR, R1, is
       encapsulated according to [7], ATM cell mode, and sent across the LSP
       to the egress LSR R2. Grouping of ATM cells is OPTIONAL for
       transmission at the ingress LSR, R1. If the Egress LSR R2 supports
       cell concatenation the ingress LSR, R1, MUST only concatenate cells
       up to the "Maximum Number of concatenated ATM cells in a frame"
       parameter received as part of the FEC element.


  4.2.4. OAM Cell Support

       OAM cells MAY be transported on the VC LSP. When the LSR is operating
       in AAL5 CPCS-SDU transport mode if it does not support transport of
       ATM cells, the LSR MUST discard incoming MPLS frames on an ATM VC LSP
       that contain a VC label with the T bit set [7]. When operating in
       AAL5 SDU transport mode an LSR that supports transport of OAM cells
       using the T bit defined in [7], or an LSR operating in any of the
       three cell transport modes MUST follow the procedures outlined in [9]
       section 8 for mode 0 only, in addition to the applicable procedures
       specified in [6].


  4.2.4.1. OAM Cell Emulation Mode

       AN LSR that does not support transport of OAM cells across an LSP MAY
       provide OAM support on ATM PVCs using the following procedures:

       A pair of LSRs MAY emulate a bidrectional ATM VC by two uni-
       directional LSPs. If an F5 end-to-end OAM cell is received from a
       ATM VC, by either LSR that is transporting this ATM VC, with a
       loopback indication value of 1, and the LSR has a label mapping for
       the ATM VC, then the LSR MUST decrement the loopback indication value
       and loop back the cell on the ATM VC. Otherwise the loopback cell
       MUST be discarded by the LSR.

       The ingress LSR, R1, may also optionally be configured to
       periodically generate F5 end-to-end loopback OAM cells on a VC. If
       the LSR fails to receive a response to an F5 end-to-end loopback OAM
       cell for a pre-defined period of time it MUST withdraw the label



  Martini, et al.                                                                                [Page 6]


https://tools.ietf.org/html/draft-martini-l2circuit-trans-mpls-14                                                            6/21
2/17/2021                Case 6:20-cv-00725-ADA          Document 37-4
                                        draft-martini-l2circuit-trans-mpls-14       Filed
                                                                              - Transport    03/01/21
                                                                                          of Layer 2 Frames Page   8 of 22
                                                                                                            Over MPLS


  Internet Draft draft-martini-l2circuit-trans-mpls-14.txt                                      June 2004


       mapping for the VC.

       If an ingress LSR, R1, receives an AIS F5 OAM cell, fails to receive
       a pre-defined number of the End-to-End loop OAM cells, or a physical
       interface goes down, it MUST withdraw the label mappings for all VCs
       associated with the failure. When a VC label mapping is withdrawn,
       the egress LSR, R2, MUST generate AIS F5 OAM cells on the VC
       associated with the withdrawn label mapping. In this mode it is very
       useful to apply a unique group ID to each interface. In the case
       where a physical interface goes down, a wild card label withdraw can
       be sent to all LDP neighbors, greatly reducing the signaling response
       time.


  4.2.5. ILMI Support

       An MPLS edge LSR MAY provide an ATM ILMI to the ATM edge switch. If
       an ingress LSR receives an ILMI message indicating that the ATM edge
       switch has deleted a VC, or if the physical interface goes down, it
       MUST withdraw the label mappings for all VCs associated with the
       failure. When a VC label mapping is withdrawn, the egress LSR SHOULD
       notify its client of this failure by deleting the VC using ILMI.

  4.3. Ethernet VLAN

       The Ethernet frame will be encapsulated according to the procedures
       in [12]. It should be noted that if the VLAN identifier is modified
       by the egress LSR, according to the procedures outlined above, the
       Ethernet spanning tree protocol might fail to work properly. If the
       LSR detects a failure on the Ethernet physical port, or the port is
       administratively disabled, it MUST withdraw the label mappings for
       all VCs associated with the port.

  4.4. Ethernet

       The Ethernet frame will be encapsulated according to the procedures
       in [12]. If the LSR detects a failure on the Ethernet physical port,
       or the port is administratively disabled, the corresponding VC label
       mapping MUST be withdrawn.

  4.5. HDLC

       HDLC frames are encapsulated according to the procedures in [7]. If
       the MPLS edge LSR detects that the physical link has failed, or the
       port is adminstratively disabled, it MUST withdraw the label mapping
       that corresponds to the HDLC link.




  Martini, et al.                                                                                [Page 7]


https://tools.ietf.org/html/draft-martini-l2circuit-trans-mpls-14                                                            7/21
2/17/2021                Case 6:20-cv-00725-ADA          Document 37-4
                                        draft-martini-l2circuit-trans-mpls-14       Filed
                                                                              - Transport    03/01/21
                                                                                          of Layer 2 Frames Page   9 of 22
                                                                                                            Over MPLS


  Internet Draft draft-martini-l2circuit-trans-mpls-14.txt                                      June 2004


  4.6. PPP

       PPP frames are encapsulated according to the procedures in [7]. If
       the MPLS edge LSR detects that the physical link has failed, or the
       port is adminstratively disabled, it MUST withdraw the label mapping
       that corresponds to the PPP link.


  5. LDP

       The VC label bindings are distributed using the LDP downstream
       unsolicited mode described in [1]. The LSRs will establish an LDP
       session using the Extended Discovery mechanism described in [1,
       section 2.4.2 and 2.5], for this purpose a new type of FEC element is
       defined. The FEC element type is 128. [note1] Only a single VC FEC
       element MUST be advertised per LDP VC label. The Virtual Circuit FEC
       element, is defined as follows:

        0                   1                   2                   3
        0 1 2 3 4 5 6 7 8 9 0 1 2 3 4 5 6 7 8 9 0 1 2 3 4 5 6 7 8 9 0 1
       +-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+
       |    VC tlv     |C|         VC Type             |VC info Length |
       +-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+
       |                      Group ID                                  |
       +-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+
       |                        VC ID                                   |
       +-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+
       |                       Interface parameters                     |
       |                              "                                 |
       |                              "                                 |
       +-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+


            - VC Type

               A 15 bit quantity containing a value which represents the type of
               VC. Assigned Values are:

                             VC Type         Description

                             0x0001          Frame Relay DLCI
                             0x0002          ATM AAL5 VCC transport
                             0x0003          ATM transparent cell transport
                             0x0004          Ethernet VLAN
                             0x0005          Ethernet
                             0x0006          HDLC
                             0x0007          PPP
                             0x8008          CEM [8]



  Martini, et al.                                                                                [Page 8]


https://tools.ietf.org/html/draft-martini-l2circuit-trans-mpls-14                                                            8/21
2/17/2021               Case 6:20-cv-00725-ADA          Document 37-4
                                        draft-martini-l2circuit-trans-mpls-14      Filedof03/01/21
                                                                              - Transport Layer 2 FramesPage   10 of 22
                                                                                                         Over MPLS


  Internet Draft draft-martini-l2circuit-trans-mpls-14.txt                                   June 2004


                             0x0009          ATM VCC cell transport
                             0x000A          ATM VPC cell transport

            - Control word bit (C)

               The highest order bit (C) of the VC type is used to flag the
               presence of a control word ( defined in [7] ) as follows:
                       bit 15 = 1 control word present on this VC.
                       bit 15 = 0 no control word present on this VC.

               Please see the section "C Bit handling procedures" for further
               explenation.

            - VC information length

               Length of the VC ID field and the interface parameters field in
               octets. If this value is 0, then it references all VCs using the
               specified group ID and there is no VC ID present, nor any
               interface parameters.

            - Group ID

               An arbitrary 32 bit value which represents a group of VCs that is
               used to create groups in the VC space. The group ID is intended
               to be used as a port index, or a virtual tunnel index. To
               simplify configuration a particular VC ID at ingress could be
               part of the virtual tunnel for transport to the egress router.
               The Group ID is very useful to send wild card label withdrawals
               to remote LSRs upon physical port failure.

            - VC ID

               A non zero 32-bit connection ID that together with the VC type,
               identifies a particular VC.

            - Interface parameters

               This variable length field is used to provide interface specific
               parameters, such as interface MTU.




  Martini, et al.                                                                             [Page 9]


https://tools.ietf.org/html/draft-martini-l2circuit-trans-mpls-14                                                         9/21
2/17/2021               Case 6:20-cv-00725-ADA          Document 37-4
                                        draft-martini-l2circuit-trans-mpls-14      Filedof03/01/21
                                                                              - Transport Layer 2 FramesPage   11 of 22
                                                                                                         Over MPLS


  Internet Draft draft-martini-l2circuit-trans-mpls-14.txt                                   June 2004


  5.1. Interface Parameters Field

       This field specifies interface specific parameters. When aplicable,
       it MUST be used to validate that the LSRs, and the ingress and egress
       ports at the edges of the circuit, have the necessary capabilities to
       interoperate with each other. The field structure is defined as
       follows:

        0                   1                   2                   3
        0 1 2 3 4 5 6 7 8 9 0 1 2 3 4 5 6 7 8 9 0 1 2 3 4 5 6 7 8 9 0 1
       +-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+
       | Parameter ID |     Length     |    Variable Length Value       |
       +-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+
       |                         Variable Length Value                  |
       |                             "                                  |
       +-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+


       The parameter ID is defined as follows:
       Parameter   ID Length    Description

               0x01              4                  Interface MTU in octets.
               0x02              4                  Maximum Number of concatenated ATM cells.
               0x03        up to 82                 Optional Interface Description string.
               0x04              4                  CEM [8] Payload Bytes.
               0x05              4                  CEM options.

       The Length field is defined as the length of the interface parameter
       including the parameter id and length field itself. Processing of the
       interface parameters should continue when encounting unknown interface
       parameters and they MUST be silently ignored.

            - Interface MTU

               A 2 octet value indicating the MTU in octets. This is the Maximum
               Transmission Unit, excluding encapsulation overhead, of the
               egress packet interface that will be transmitting the
               decapsulated PDU that is received from the MPLS network. This
               parameter is applicable only to VC types 1, 2, 4, 5, 6, and 7,
               and is REQUIRED for these VC types. If this parameter does not
               match in both directions of a specific VC, that VC MUST NOT be
               enabled.

            - Maximum Number of concatenated ATM cells

               A 2 octet value specifying the maximum number of concatenated ATM
               cells that can be processed as a single PDU by the egress LSR. An
               ingress LSR transmitting concatenated cells on this VC can



  Martini, et al.                                                                            [Page 10]


https://tools.ietf.org/html/draft-martini-l2circuit-trans-mpls-14                                                         10/21
2/17/2021               Case 6:20-cv-00725-ADA          Document 37-4
                                        draft-martini-l2circuit-trans-mpls-14      Filedof03/01/21
                                                                              - Transport Layer 2 FramesPage   12 of 22
                                                                                                         Over MPLS


  Internet Draft draft-martini-l2circuit-trans-mpls-14.txt                                   June 2004


               concatenate a number of cells up to the value of this parameter,
               but MUST NOT exceed it. This parameter is applicable only to VC
               types 3, 9, and 0x0a, and is REQUIRED for these VC types. This
               parameter does not need to match in both directions of a specific
               VC.

            - Optional Interface Description string

               This arbitrary, OPTIONAL, interface description string can be
               used to send an administrative description text string to the
               remote LSR. This parameter is OPTIONAL, and is applicable to all
               VC types. The interface description parameter string length is
               variable, and can be from 0 to 80 octets.

            - Payload Bytes

               A 2 octet value indicating the the number of TDM payload octets
               contained in all packets on the CEM stream, from 48 to 1,023
               octets. All of the packets in a given CEM stream have the same
               number of payload bytes. Note that there is a possibility that
               the packet size may exceed the SPE size in the case of an STS-1
               SPE, which could cause two pointers to be needed in the CEM
               header, since the payload may contain two J1 bytes for
               consecutive SPEs. For this reason, the number of payload bytes
               must be less than or equal to 783 for STS-1 SPEs.

            - CEM Options. An optional 16 Bit value of CEM Flags. See [8] for
              the definition of the bit values.


  5.2. C Bit handling procedures

  5.2.1. VC types for which the control word is REQUIRED

       The Label Mapping messages which are sent in order to set up these
       VCs MUST have c=1. When a Label Mapping message for a VC of one of
       these types is received, and c=0, a Label Release MUST be sent, with
       an "Illegal C-bit" status code. In this case, the VC will not come
       up.



  5.2.2. VC types for which the control word is NOT mandatory

       If a system is capable of sending and receiving the control word on
       VC types for which the control word is not mandatory, then each such
       VC endpoint MUST be configurable with a parameter that specifies
       whether the use of the control word is PREFERRED or NOT PREFERRED.



  Martini, et al.                                                                            [Page 11]


https://tools.ietf.org/html/draft-martini-l2circuit-trans-mpls-14                                                         11/21
2/17/2021               Case 6:20-cv-00725-ADA          Document 37-4
                                        draft-martini-l2circuit-trans-mpls-14      Filedof03/01/21
                                                                              - Transport Layer 2 FramesPage   13 of 22
                                                                                                         Over MPLS


  Internet Draft draft-martini-l2circuit-trans-mpls-14.txt                                   June 2004


       For each VC, there MUST be a default value of this parameter. This
       specification does NOT state what the default value should.

       If a system is NOT capable of sending and receiving the control word
       on VC types for which the control word is not mandatory, then it
       behaves as exactly as if it were configured for the use of the
       control word to be NOT PREFERRED.

       If a Label Mapping message for the VC has already been received, but
       no Label Mapping message for the VC has yet been sent, then the
       procedure is the following:
            -i. If the received Label Mapping message has c=0, send a Label
                Mapping message with c=0, and the control word is not used.
           -ii. If the received Label Mapping message has c=1, and the VC is
                locally configured such that the use of the control word is
                preferred, then send a Label Mapping message with c=1, and
                the control word is used.
          -iii. If the received Label Mapping message has c=1, and the VC is
                locally configured such that the use of the control word is
                not preferred or the control word is not supported, then act
                as if no Label Mapping message for the VC had been received
                (i.e., proceed to the next paragraph).

       If a Label Mapping message for the VC has not already been received
       (or if the received Label Mapping message had c=1 and either local
       configuration says that the use of the control word is not preferred
       or the control word is not supported), then send a Label Mapping
       message in which the c bit is set to correspond to the locally
       configured preference for use of the control word. (I.e., set c=1 if
       locally configured to prefer the control word, set c=0 if locally
       configured to prefer not to use the control word or if the control
       word is not supported).

       The next action depends on what control message is next received for
       that VC. The possibilities are:
            -i. A Label Mapping message with the same c bit value as
                specified in the Label Mapping message that was sent. VC
                setup is now complete, and the control word is used if c=1
                but not used if c=0.
           -ii. A Label Mapping message with c=1, but the Label Mapping
                message that was sent has c=0. In this case, ignore the
                received Label Mapping message, and continue to wait for the
                next control message for the VC.
          -iii. A Label Mapping message with c=0, but the Label Mapping
                message that was sent has c=1. In this case, send a Label
                Withdraw message with a "Wrong c-bit" status code, followed
                by a Label Mapping message that has c=0. VC setup is now
                complete, and the control word is not used.



  Martini, et al.                                                                            [Page 12]


https://tools.ietf.org/html/draft-martini-l2circuit-trans-mpls-14                                                         12/21
2/17/2021               Case 6:20-cv-00725-ADA          Document 37-4
                                        draft-martini-l2circuit-trans-mpls-14      Filedof03/01/21
                                                                              - Transport Layer 2 FramesPage   14 of 22
                                                                                                         Over MPLS


  Internet Draft draft-martini-l2circuit-trans-mpls-14.txt                                   June 2004


               -iv. A Label Withdraw message with the "Wrong c-bit" status code.
                    Treat as a normal Label Withdraw, but do not respond.
                    Continue to wait for the next control message for the VC.

       If at any time after a Label Mapping message has been received, a
       corresponding Label Withdraw or Release is received, the action taken
       is the same as for any Label Withdraw or Release that might be
       received at any time.

       If both endpoints prefer the use of the control word, this procedure
       will cause it to be used. If either endpoint prefers not to use the
       control word, or does not support the control word, this procedure
       will cause it not to be used. If one endpoint prefers to use the
       control word but the other does not, the one that prefers not to use
       it is has no extra protocol to execute, it just waits for a Label
       Mapping message that has c=0.

       The following diagram illustrate the above procedures:




  Martini, et al.                                                                            [Page 13]


https://tools.ietf.org/html/draft-martini-l2circuit-trans-mpls-14                                                         13/21
2/17/2021               Case 6:20-cv-00725-ADA          Document 37-4
                                        draft-martini-l2circuit-trans-mpls-14      Filedof03/01/21
                                                                              - Transport Layer 2 FramesPage   15 of 22
                                                                                                         Over MPLS


  Internet Draft draft-martini-l2circuit-trans-mpls-14.txt                                   June 2004


                           ------------------
                       Y   | Received Label |          N
                   -------| Mapping Msg? |--------------
                   |       ------------------                  |
                   |                                           |
               --------------                                  |
               |             |                                 |
               |             |                                 |
            -------       -------                              |
            | C=0 |       | C=1 |                              |
            -------       -------                              |
               |             |                                 |
               |             |                                 |
               |     ----------------                          |
               |     | Control Word |       N                  |
               |     |    Capable? |-----------                |
               |     ----------------            |             |
               |           Y |                   |             |
               |             |                   |             |
               |   ----------------              |             |
               |   | Control Word | N            |             |
               |   | Preferred? |----            |             |
               |   ----------------      |       |             |
               |           Y |           |       |             |
               |             |           |       |    ----------------
               |             |           |       |    | Control Word |
               |             |           |       |    | Preferred? |
               |             |           |       |    ----------------
               |             |           |       |       N |      Y |
               |             |           |       |         |        |
             Send          Send       Send     Send      Send     Send
              C=0           C=1        C=0      C=0       C=0      C=1
                                         |       |         |        |
                                         |       |         |        |
                                    ----------------------------------
                                    | If receive the same as sent,         |
                                    | VC setup is complete. If not: |
                                    ----------------------------------
                                         |       |         |        |
                                         |       |         |        |
                                       ------------------- -----------
                                       |      Receive        | | Receive |
                                       |        C=1          | |   C=0   |
                                       ------------------- -----------
                                                 |                  |
                                                 |                  |
                                           Wait for the           Send
                                           next message        Wrong C-Bit



  Martini, et al.                                                                            [Page 14]


https://tools.ietf.org/html/draft-martini-l2circuit-trans-mpls-14                                                         14/21
2/17/2021               Case 6:20-cv-00725-ADA          Document 37-4
                                        draft-martini-l2circuit-trans-mpls-14      Filedof03/01/21
                                                                              - Transport Layer 2 FramesPage   16 of 22
                                                                                                         Over MPLS


  Internet Draft draft-martini-l2circuit-trans-mpls-14.txt                                   June 2004


                                                                               |
                                                                               |
                                                                          Send Label
                                                                       Mapping Message
                                                                           with C=0


  5.2.3. Status codes

       RFC 3036 has a range of Status Code values which are assigned by IANA
       on a First Come, First Served basis. These are in the range
       0x20000000-0x3effffff [note 2]. The following new status codes are
       defined:

                0x20000001 "Illegal C-Bit"
                0x20000002 "Wrong C-Bit"


  5.3. LDP label Withdrawal procedures

       As mentioned above the Group ID field can be used to withdraw all VC
       labels associated with a particular group ID. This procedure is
       OPTIONAL, and if it is implemented the LDP label withdraw message
       should be as follows: the VC information length field is set to 0,
       the VC ID field is not present, and the interface paramenters field
       is not present. For the purpose of this document this is called the
       "wild card withdraw procedure", and all LSRs implementing this design
       are REQUIRED to accept such a withdraw message, but are not required
       to send it.

       The interface parameters field MUST NOT be present in any LDP VC
       label withdrawal message or release message. A wildcard release
       message MUST include only the group ID.A Label Release message
       initiated from the imposition router must always include the VC ID.


  5.4. Sequencing Considerations

       In the case where the router considers the sequence number field in
       the control word, it is important to note the following when
       advertising labels




  Martini, et al.                                                                            [Page 15]


https://tools.ietf.org/html/draft-martini-l2circuit-trans-mpls-14                                                         15/21
2/17/2021               Case 6:20-cv-00725-ADA          Document 37-4
                                        draft-martini-l2circuit-trans-mpls-14      Filedof03/01/21
                                                                              - Transport Layer 2 FramesPage   17 of 22
                                                                                                         Over MPLS


  Internet Draft draft-martini-l2circuit-trans-mpls-14.txt                                   June 2004


  5.4.1. Label Mapping Advertisements

       After a label has been withdrawn by the disposition router and/or
       released by the imposition router, care must be taken to not re-
       advertise (re-use) the released label until the disposition router
       can be reasonably certain that old packets containing the released
       label no longer persist in the MPLS network.

       This precaution is required to prevent the imposition router from
       restarting packet forwarding with sequence number of 1 when it
       receives the same label mapping if there are still older packets
       persisting in the network with sequence number between 1 and 32768.
       For example, if there is a packet with sequence number=n where n is
       in the interval[1,32768] travelling through the network, it would be
       possible for the disposition router to receive that packet after it
       re-advertises the label. Since the label has been released by the
       imposition router, the disposition router SHOULD be expecting the
       next packet to arrive with sequence number to be 1. Receipt of a
       packet with sequence number equal to n will result in n packets
       potentially being rejected by the disposition router until the
       imposition router imposes a sequence number of n+1 into a packet.
       Possible methods to avoid this is for the disposition router to
       always advertise a different VC label, or for the disposition router
       to wait for a sufficient time before attempting to re-advertised a
       recently released label. This is only an issue when sequence number
       processing at the disposition router is enabled.


  5.4.2. Label Mapping Release

       In situations where the imposition router wants to restart forwarding
       of packets with sequence number 1, the router shall 1) Send to
       disposition router a label mapping release, and 2) Send to
       disposition router a label mapping request. When sequencing is
       supported, advertisement of a vc label in response to a label mapping
       request MUST also consider the issues discussed in 5.3.1


  6. IANA Considerations

       As specified in this document, a Virtual Circuit FEC element contains
       the VC Type field. VC Type value 0 is reserved. VC Type values 1
       through 10 are defined in this document. VC Type values 11 through 63
       are to be assigned by IANA using the "IETF Consensus" policy defined
       in RFC2434. VC Type values 64 through 127 are to be assigned by IANA,
       using the "First Come First Served" policy defined in RFC2434. VC
       Type values 128 through 32767 are vendor-specific, and values in this
       range are not to be assigned by IANA.



  Martini, et al.                                                                            [Page 16]


https://tools.ietf.org/html/draft-martini-l2circuit-trans-mpls-14                                                         16/21
2/17/2021               Case 6:20-cv-00725-ADA          Document 37-4
                                        draft-martini-l2circuit-trans-mpls-14      Filedof03/01/21
                                                                              - Transport Layer 2 FramesPage   18 of 22
                                                                                                         Over MPLS


  Internet Draft draft-martini-l2circuit-trans-mpls-14.txt                                   June 2004


       As specified in this document, a Virtual Circuit FEC element contains
       the Interface Parameters field, which is a list of one or more
       parameters, and each parameter is identified by the Parameter ID
       field. Parameter ID value 0 is reserved. Parameter ID values 1
       through 5 are defined in this document. Parameter ID values 6
       through 63 are to be assigned by IANA using the "IETF Consensus"
       policy defined in RFC2434. Parameter ID values 64 through 127 are to
       be assigned by IANA, using the "First Come First Served" policy
       defined in RFC2434. Parameter ID values 128 through 255 are vendor-
       specific, and values in this range are not to be assigned by IANA.


  7. Security Considerations

       This document does not affect the underlying security issues of MPLS.

  8. References

       [1] "LDP Specification." L. Andersson, P. Doolan, N. Feldman, A.
            Fredette, B. Thomas. January 2001. RFC3036

       [2] ITU-T Recommendation Q.933, and Q.922 Specification for Frame
       Mode Basic call control, ITU Geneva 1995

       [3] "MPLS Label Stack Encoding", E. Rosen, Y. Rekhter, D. Tappan, G.
            Fedorkow, D. Farinacci, T. Li, A. Conta. RFC3032

       [4] "IEEE 802.3ac-1998" IEEE standard specification.

       [5] American National Standards Institute, "Synchronous Optical
       Network Formats," ANSI T1.105-1995.

       [6] ITU Recommendation G.707, "Network Node Interface For The
       Synchronous Digital Hierarchy", 1996.

       [7] "Encapsulation Methods for Transport of Layer 2 Frames Over
       MPLS", draft-martini-l2circuit-encap-mpls-06.txt ( Work in progress )

       [8] "SONET/SDH Circuit Emulation Service Over MPLS (CEM)
       Encapsulation", draft-malis-sonet-ces-mpls-05.txt ( Work in progress
       )

       [9] "Frame Based ATM over SONET/SDH Transport (FAST)," 2000.

       [note1] FEC element type 128 is pending IANA approval.                           [note2]
       Status codes assigment is pending IANA approval.




  Martini, et al.                                                                            [Page 17]


https://tools.ietf.org/html/draft-martini-l2circuit-trans-mpls-14                                                         17/21
2/17/2021               Case 6:20-cv-00725-ADA          Document 37-4
                                        draft-martini-l2circuit-trans-mpls-14      Filedof03/01/21
                                                                              - Transport Layer 2 FramesPage   19 of 22
                                                                                                         Over MPLS


  Internet Draft draft-martini-l2circuit-trans-mpls-14.txt                                   June 2004


  9. Author Information


       Luca Martini
       Cisco Systems, Inc.
       9155 East Nichols Avenue, Suite 400
       Englewood, CO, 80112
       e-mail: lmartini@cisco.com


       Nasser El-Aawar
       Level 3 Communications, LLC.
       1025 Eldorado Blvd.
       Broomfield, CO, 80021
       e-mail: nna@level3.net


       Giles Heron
       Tellabs
       Abbey Place
       24-28 Easton Street
       High Wycombe
       Bucks
       HP11 1NT
       UK
       e-mail: giles.heron@tellabs.com


       Dimitri Stratton Vlachos
       Mazu Networks, Inc.
       125 Cambridgepark Drive
       Cambridge, MA 02140
       e-mail: d@mazunetworks.com


       Dan Tappan
       Cisco Systems, Inc.
       250 Apollo Drive
       Chelmsford, MA, 01824
       e-mail: tappan@cisco.com


       Jayakumar Jayakumar,
       Cisco Systems Inc.
       225, E.Tasman, MS-SJ3/3,
       San Jose, CA, 95134
       e-mail: jjayakum@cisco.com




  Martini, et al.                                                                            [Page 18]


https://tools.ietf.org/html/draft-martini-l2circuit-trans-mpls-14                                                         18/21
2/17/2021               Case 6:20-cv-00725-ADA          Document 37-4
                                        draft-martini-l2circuit-trans-mpls-14      Filedof03/01/21
                                                                              - Transport Layer 2 FramesPage   20 of 22
                                                                                                         Over MPLS


  Internet Draft draft-martini-l2circuit-trans-mpls-14.txt                                   June 2004



       Alex Hamilton,
       Cisco Systems Inc.
       285 W. Tasman, MS-SJCI/3/4,
       San Jose, CA, 95134
       e-mail: tahamilt@cisco.com


       Eric Rosen
       Cisco Systems, Inc.
       250 Apollo Drive
       Chelmsford, MA, 01824
       e-mail: erosen@cisco.com


       Steve Vogelsang
       Laurel Networks, Inc.
       Omega Corporate Center
       1300 Omega Drive
       Pittsburgh, PA 15205
       e-mail: sjv@laurelnetworks.com


       John Shirron
       Omega Corporate Center
       1300 Omega Drive
       Pittsburgh, PA 15205
       Laurel Networks, Inc.
       e-mail: jshirron@laurelnetworks.com


       Toby Smith
       Omega Corporate Center
       1300 Omega Drive
       Pittsburgh, PA 15205
       Laurel Networks, Inc.
       e-mail: tob@laurelnetworks.com


       Andrew G. Malis
       Tellabs
       90 Rio Robles Dr.
       San Jose, CA 95134
       e-mail: Andy.Malis@tellabs.com




  Martini, et al.                                                                            [Page 19]


https://tools.ietf.org/html/draft-martini-l2circuit-trans-mpls-14                                                         19/21
2/17/2021               Case 6:20-cv-00725-ADA          Document 37-4
                                        draft-martini-l2circuit-trans-mpls-14      Filedof03/01/21
                                                                              - Transport Layer 2 FramesPage   21 of 22
                                                                                                         Over MPLS


  Internet Draft draft-martini-l2circuit-trans-mpls-14.txt                                   June 2004



       Vinai Sirkay
       Vivace Networks, Inc.
       2730 Orchard Parkway
       San Jose, CA 95134
       e-mail: sirkay@technologist.com


       Vasile Radoaca
       Nortel Networks
       600 Technology Park
       Billerica MA 01821
       e-mail: vasile@nortelnetworks.com


       Chris Liljenstolpe
       Cable & Wireless
       11700 Plaza America Drive
       Reston, VA 20190
       e-mail: chris@cw.net


       Dave Cooper
       Global Crossing
       960 Hamlin Court
       Sunnyvale, CA 94089
       e-mail: dcooper@gblx.net


       Kireeti Kompella
       Juniper Networks
       1194 N. Mathilda Ave
       Sunnyvale, CA 94089
       e-mail: kireeti@juniper.net




  Martini, et al.                                                                            [Page 20]


https://tools.ietf.org/html/draft-martini-l2circuit-trans-mpls-14                                                         20/21
2/17/2021               Case 6:20-cv-00725-ADA          Document 37-4
                                        draft-martini-l2circuit-trans-mpls-14      Filedof03/01/21
                                                                              - Transport Layer 2 FramesPage   22 of 22
                                                                                                         Over MPLS




https://tools.ietf.org/html/draft-martini-l2circuit-trans-mpls-14                                                         21/21
